UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1919




CHUKWUMA E. AZUBUKO,

                                               Plaintiff - Appellant,

          versus


WILLIAM YOUNG, Chief Judge,

                                                Defendant - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-05-83)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Chukwuma E. Azubuko appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).        We have reviewed the record and find that

this appeal is frivolous.        Accordingly, we dismiss the appeal on

the reasoning of the district court.          See Azubuko v. Young, No. CA-

05-83 (M.D.N.C. filed Aug. 2, 2005 & entered Aug. 3, 2005).

Further, we conclude that the district court did not abuse its

discretion in construing Azubuko’s motion for three-judge court as

a   motion   to   reconsider    and   denying   the   motion.   See   United

States v. Winestock, 340 F.3d 200, 204 (4th Cir. 2003) (“District

court decisions granting or denying [Fed. R. Civ. P.] 60(b) relief

are reviewed for abuse of discretion. . . .”).            We deny Azubuko’s

motion to proceed in forma pauperis.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                      - 2 -